This matter came before the court on the State’s motion for leave to petition for reargument out of time and also on a petition for *932reargument. The defendant has filed a cross-petition for reargument.
Julius C. Michaelson, Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for plaintiff.
William F. Reilly, Public Defender, Barbara Hurst, Chief Appellate Attorney, for defendant.
The Court rendered its decision in this case on August 9, 1978. State v. Innis, 391 A.2d 1158 (R.I. 1978). The State in its motion concedes that its lateness in filing such a motion was not due to inexcusable neglect but asserts that said tardiness was due to (1) further research of issues raised by the decision and (2) the fact that a timely motion to reargue would have been presented to an evenly divided Court.
Rule 25 of the Rules of Appellate Procedure requires that a petition for reargument be filed within five (5) days of the decision. This time may be extended on a proper motion under Rule 20(b). The State in this case did not file for reargument under Rule 25 nor did it request an extension of time for filing under Rule 20(b).
The State’s motion for leave to file a petition for reargument out of time was filed on November 16, 1978, over three months after the decision was filed. The State has presented no arguments that convince us that good cause exists to allow a motion to file for reargument three months after decision has been filed. The State’s motion for leave to file a petition for reargument out of time is denied and dismissed. The State’s petition for reargument is denied and dismissed for failure to comply with Rule 25.
The defendant’s cross-petition for reargument is denied and dismissed for failure to comply with Rule 25.